Exhibit CABOT MICROELECTRONICS CORPORATION ANNUAL INCENTIVE AND SALES INCENTIVE PROGRAMS ARTICLE I. GENERAL Section 1.1.Purpose.Cabot Microelectronics Corporation (the "Corporation") maintains the Cabot Microelectronics Annual Incentive Program and Sales Incentive Program (the "Programs") to benefit and advance the interests of the Corporation by providing to the Corporation's employees performance-based cash bonuses ("Bonuses") that are based upon the achievement of financial, business and other performance goals. Section 1.2.Administration of the Program.The Compensation Committee of the Corporation's Board of Directors (the "Committee") shall administer the Programs.The Committee may adopt such rules as it deems appropriate in order to carry out the purpose of the Programs.Questions of interpretation, administration and application of the Program shall be determined by the Committee.The Committee may authorize any one or more of its members, or any officer of the Corporation, to execute and deliver documents on behalf of the Committee with respect to the Programs.The determinations of the Committee shall be final and binding in all matters relating to the Programs.The Committee shall have authority to determine the terms and conditions of Bonuses.With the exception of any determination or payment of any Bonus to any Executive Officer of the Corporation (as defined by relevant Securities and Exchange Commission regulations), the Committee may delegate some or all of its authority under the Programs to the Chief Executive Officer, other officers or the Corporation’s Global Human Resources Director. Section 1.3.Eligible Persons.Bonuses may be granted to employees of the Corporation.The Committee or, if applicable, its delegate(s) shall determine the employees who are eligible to participate in the Programs ("Participants").An individual shall not be deemed an employee for purposes of the Programs unless such individual is classified and receives compensation from the Corporation for services performed as an employee of the Corporation. ARTICLE II. BONUSES Section 2.1. Bonuses.The Committee may grant annual Bonuses to employees subject to the provisions of the Programs. Section 2.2. Terms of Bonuses.The Committee or, if applicable, its delegate(s) shall (i) establish for the relevant period of the Programs ("Performance Period") the applicable performance goals and objectives ("Performance Objectives") for the Corporation and each Participant, and the particular allocation to each such Performance Objective, and (ii) establish target bonuses for each Participant, which shall equal a percentage of the Participant's base salary.In general, for the Annual Incentive Program, the Performance Period is the Corporation’s fiscal year (October 1 – September 30).In general, for the Sales Incentive Program, the Performance
